COLEMAN, J.
The complainant filed the present bill to foreclose a mortgage executed by respondents, James and wife, to secure payment of certain promissory notes given by the husband to effect a loan of money. The respondent;, the Loan Company of Alabama, answered and by cross-bill prayed for the foreclosure of a second mortgage given by James and wife upon the same land, to secure payment of certain other promissory notes of the husband payable to cross-complainant. The lands mortgaged included the homestead of the husband. There was a demurrer to the original and cross-bill upon the ground, that the wife of James was an improper party. No action was taken by the court upon the demurrer of respondents, James and wife, and we presumed the parties waived their right to have the question adjudicated. On this question, see Grider v. American Freehold &c. Co., 99 Ala. 281.
The only material question is whether there was a sufficient acknowledgment to the mortgage by the husband and wife to make it valid as a conveyance of the homestead. The acknowledgment by the husband and the wife and certificate thereof are in exact accordance with the statute. In the answer of the husband and the separate answer of the wife, the signing of the mortgage is admitted, but each deny making any acknowledgment before the officer, and assert that the averments of the bill and the certificate of the officer in this respect are *350wholly untrue. The character', force and effect of a certificate of acknowledgment of the execution of a conveyance in due legal form, made by a proper officer, is an adjudicated question in this State. In the case of Griffith v. Ventress, 91 Ala. 366, we held, that in certifying to an acknowledgment, the officer acted judicially. In Grider v. American Freehold &c. Go., 99 Ala. 281, we gave sanction to the rule, 1 ‘that when the officer has jurisdiction, so to speak, by having the party acknowledging, and the instrument to be acknowledged, before him, and enters upon and exercises this jurisdiction, the parties will not be allowed to impeach the truth of the facts which he is required by law to certify, and does certify, in the absence of fraud and duress. ” There is no pretence of fraud or duress practiced on the mortgagor or his wife in obtaining their signatures to the conveyance. The evidence is undisputed, and admitted by James and his wife, .that the officer who made the certificate, carried the instrument first to the wife, who was alone at her home, and that she then and there signed the instrument in the presence of the officer, and the officer subsequently carried the mortgage to the husband, and he signed the same in his presence. Both swear that they made no acknowledgment before J. W. V. Manghen as a notary public, and that he did not ask them to make any ac-acknowledgment, but that they merely signed the paper and handed it back to him. This is their evidence.
It is admitted by the mortgagor and his wife, that each signed the mortgage in the presence of the person authorized to take acknowledgments, and make certificates of acknowledgment, and that the wife signed it in his presence, separate and apart from her'husband. It is not denied, that if after signing it in his presence, she had admitted, that she said to him “I signed the deed,” that would be an admission of an acknowledgment m such sort, as to preclude her from impeaching the statement certified to by the officer. We think the distinction without merit. She does admit she signed it in his presence. The officer had jurisdiction of the parties. He had the mortgage with him and had jurisdiction of the subject matter, as well as of the person at the time and place, and certified to facts which he had authority to certify to, and which was his duty to certify to. We are. of opinion that under the facts, the certificate can not be *351impeached by pai’ol evidence.—Meyer v. Gossett, 38 Ark. 377; Johnston v. Wallace, 53 Miss. 331; Scott v. Simons, 70 Ala. 356; Shelton v. Aultman, 82 Ala. 318; Barnett v. Proskauer, 62 Ala. 486; Miller v. Marx, 55 Ala. 322; Grider v. American Freehold &c. Co., 99 Ala. 281; Griffith v. Ventress, 91 Ala. 336. If there is any expression in the opinion of the court in the case of Grider v. Freehold &c. Co., 99 Ala. 281, supra, and Giddens v. Bolling, 99 Ala. 319,in conflict with this conclusion, that opinion is modified to the extent of such seeming conflict.
We doubt not the truth of the statement of Mr. James, who testified that at the time he executed the mortgage and received the money, he expected to pay it back, and knew of no defenses until required to pay it, and was then advised of the defense. The complainant in the original bill and the cross complainant were entitled to have their respective mortgages foreclosed, upon all the lands conveyed to secure the debts, and the court erred in refusing such relief. The case is reversed, that the chancery court may proceed as herein indicated.
Reversed and remanded.